Citation Nr: 1752951	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO. 14-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral pseudophakia, status postoperative bilateral cataract removal and intraocular lens.

2. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1971. This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and Newnan, Georgia, respectively. Jurisdiction is with the RO in Detroit, Michigan.
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's claim for an increased rating for bilateral pseudophakia, status postoperative bilateral cataract removal and intraocular lens, he was last afforded an examination in April 2016.

During his April 2017 hearing, the Veteran stated that his bilateral pseudophakia has worsened since his last VA examination. The Veteran reported that his private ophthalmologist has performed two laser treatments since his surgery to clean the particles out of his eyes. The Veteran stated that he does not drive at night because he has increased problems with the glare that cause difficulty with night vision. The Veteran further stated that he has pain sometimes in the left eye that lasts 15 to 20 minutes. The Veteran stated that his prescription for his eyeglasses has increased. The Veteran also stated that he is having problems with his distance vision. 

In respect to the Veteran's claims for increased ratings for his peripheral neuropathy of the right and left lower extremities, he was last afforded an examination in February 2016. 

During the hearing, the Veteran stated that his peripheral neuropathy of the right and left lower extremities has worsened since his last VA examination. The Veteran reported that he has numbness, pain, tingling, and cold in his lower extremities and that his feet bother him a lot. The Veteran stated that these symptoms occur mostly every day. As a result of the increase in symptoms, the Veteran's medication has been changed and increased to alleviate the effect of the symptoms. The Veteran has a private treatment provider that has administered several cortisone injections in his feet. The Veteran's symptoms cause him to have problems going up and down the stairs. 

As such, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected bilateral pseudophakia, status postoperative bilateral cataract removal and intraocular lens, and bilateral peripheral neuropathy of the lower extremities. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Lastly, on remand, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from September 2016 onward. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any up-to-date relevant medical records, including the records of Dr. A.C.P., Hartford Hospital, and the Veteran's private ophthalmologist. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral pseudophakia, status postoperative bilateral cataract removal and intraocular lens. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected peripheral neuropathy of the right and left lower extremities. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire. 

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




